Defendant-appellant Thomas Ballard appeals his conviction for robbery rendered in the Court of Common Pleas of Cuyahoga County on January 27, 1983 following trial by jury.
Appellant was indicted July 21, 1981 on one count of aggravated burglary, one count of grand theft and one count of robbery. The aggravated burglary and grand theft charges stemmed from a May 28, 1981 incident. The robbery charge, the only charge in issue, arose from a June 12, 1981 incident. The separate incidents were not related, but the charges were consolidated for trial. Appellant was convicted on all counts and sentenced according to law.
The evidence relative to the robbery charge was produced through the testimony of the victim, Mary Howard, and the police detective who questioned appellant concerning the June 12 incident.
Howard testified that at approximately 3:00 a.m. on June 12, she was walking up the driveway to a girlfriend's house when she was approached by appellant. She and appellant had dated for approximately one year but quit seeing each other in late May or early June. She testified that appellant said he wanted to talk to her but she told him they had nothing to talk about. At that point appellant grabbed her purse and took it away from her. He did not return the purse until after he removed a gun from it. Howard called the police immediately after the incident.
A police officer testified that defendant made an oral statement on June 13, 1981 wherein defendant stated that he had taken the gun and sold it to a woman on East 108th Street.
The defense rested at the conclusion of the state's case.
Appellant assigns one error for our review:
"I.  The evidence adduced at trial is insufficient to uphold the conviction of robbery thereby denying appellant his due process right to a fair trial as guaranteed by theFourteenth Amendment of the United States Constitution *Page 62 
and Article I § 10 of the Ohio Constitution."
This assignment of error is not well-taken.
The offense of robbery is defined at R.C. 2911.02(A) as follows:
"No person, in attempting or committing a theft offense as defined in section 2913.01 of the Revised Code, or in fleeing immediately after such attempt or offense, shall use or threaten the immediate use of force against another."
Appellant has accepted the authority of State v. Mathis (Jan. 31, 1980), Cuyahoga App. No. 40588, unreported, and State v.Grant (Gant) (Oct. 22, 1981), Cuyahoga App. No. 43027, unreported, for the proposition that the evidence of the manner in which appellant took the purse (and its contents) from Howard was sufficient for the jury to have found beyond a reasonable doubt that appellant used force. He argues, however, that the state failed to prove intent, i.e., the intent to steal Howard's gun, a required element for theft offenses, at the time he grabbed and gained possession of Howard's purse.
The theft offense underlying the robbery charge is defined at R.C. 2913.02(A), which states in pertinent part:
"No person, with purpose to deprive the owner of property or services, shall knowingly obtain or exert control over either: * * *"
Appellant argues on appeal that the evidence clearly showed that his intent when he forcibly took Howard's purse was only to induce her to talk to him. He argues that the evidence only permits the inference that the intent to deprive Howard of the gun only developed when he became aware of the gun's presence in the purse. In support of this argument he cites Howard's testimony that appellant did not know the gun was in her purse, that he did not take the money or other items that were in the purse, and, further, her admission that she had at a prior time threatened appellant.
Although appellant's argument presents one possible inference from the evidence presented, it is not the only inference which could be drawn by a reasonable jury. The state cannot probe a defendant's mind and put forth evidence of the defendant'sactual intent at the time of an alleged crime. The state introduced sufficient evidence from which a reasonable jury could find, beyond a reasonable doubt, that appellant forcibly took Howard's purse from her with purpose to deprive Howard of property. Appellant returned the purse to Howard. He kept her gun and later disposed of it to a third party.
Accordingly, it is my opinion that the conviction for robbery should be affirmed.
For these reasons I respectfully dissent. *Page 63